NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


PAVESTONE LLC, a foreign limited liability company; THE QUIKRETE
COMPANIES INC., a foreign corporation; BRIAN KNOLL, an individual,
                            Petitioners,

                                        v.

 THE HONORABLE RANDALL H. WARNER, Judge of the SUPERIOR
   COURT OF THE STATE OF ARIZONA, in and for the County of
               MARICOPA, Respondent Judge,

SHERRI A. TROUPE, as surviving mother of PAUL THOMAS TROUPE,
 deceased; for and on her behalf individually and for and on behalf of
 DOUGLAS TROUPE, surviving father of PAUL THOMAS TROUPE,
                        Real Parties in Interest.

                             No. 1 CA-SA 17-0195
                               FILED 11-9-2017


Petition for Special Action from the Superior Court in Maricopa County
                           No. CV2015-007846
                The Honorable Randall H. Warner, Judge

           JURISDICTION ACCEPTED; RELIEF GRANTED
                                   COUNSEL

Taylor Anderson LLP, Denver, CO
By Kevin Taylor
Counsel for Petitioners Pavestone LLC and The Quikrete Companies Inc.

Burch & Cracchiolo PA, Phoenix
By Keith Olbricht
Counsel for Petitioner Brian Knoll

Panish Shea & Boyle LLP, Los Angeles, CA
By Brian J. Panish, Adam Shea, Ryan A. Casey, Patrick Gunning
Co-counsel for Real Party in Interest

Cunningham Law Firm, Phoenix
By Matthew B. Cunningham
Co-counsel for Real Party in Interest



                       MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge James P. Beene and Judge Kent E. Cattani joined.


S W A N N, Judge:

¶1              The plaintiff in this negligence action used a subpoena duces
tecum to obtain a blood sample that law enforcement had seized from one
of the defendants pursuant to a search warrant. The superior court granted
the plaintiff’s motion to compel testing of the blood, and denied the
defendants’ opposing motion for protective order. We grant relief because
the plaintiff failed to obtain a court order for the blood’s release as required
by A.R.S. § 13-3920.

                  FACTS AND PROCEDURAL HISTORY

¶2             Sherri Troupe (“Plaintiff”) seeks punitive damages from
Pavestone LLC, The Quikrete Companies Inc., and Brian Knoll (collectively,
“Defendants”) for Knoll’s negligence in a November 2014 automobile
collision that killed Plaintiff’s son.




                                        2
          PAVESTONE LLC, et al. v. HON. WARNER/TROUPE
                      Decision of the Court

¶3           In June 2016, Plaintiff caused a subpoena duces tecum to issue
to the Arizona Department of Public Safety (“DPS”). The subpoena sought,
among other things, two vials of blood that DPS had obtained from Knoll
under a criminal search warrant executed on the day of the collision.
Without objection, DPS released the blood to Plaintiff in early August 2016.

¶4             In January 2017, Plaintiff sent Defendants a proposed
toxicology protocol under which Plaintiff’s expert planned to test the blood.
According to Plaintiff, the testing would be “more extensive and detailed”
than DPS’s testing, which had revealed no quantitative amount of any drug
and only a trace amount of metabolite for the prescription drug that Knoll
admitted he had ingested the night before the collision. Defendants, who
claim that they were never before told of the blood sample’s transfer to
Plaintiff, refused to consent to the proposed testing.

¶5           Plaintiff filed a motion to compel the testing, and Defendants
filed a motion for protective order. The superior court granted Plaintiff’s
motion and denied Defendants’. Defendants seek relief by way of special
action.

                              JURISDICTION

¶6            We accept special-action jurisdiction because this case
concerns a non-appealable discovery order and the interpretation and
application of a statute. See Green v. Nygaard, 213 Ariz. 460, 462, ¶ 6 (App.
2006); Nordstrom v. Cruikshank, 213 Ariz. 434, 438, ¶ 9 (App. 2006).

                               DISCUSSION

¶7              Nothing in the civil rules expressly bars a plaintiff from
discovering a blood sample held by law enforcement.1 See Ariz. R. Civ. P.
45(a)(1)(C)(ii) (providing that litigant may cause issuance of subpoena
commanding recipient to “produce and permit inspection, copying, testing,
or sampling of designated . . . tangible things in that person’s possession,
custody, or control”); United States v. Kriesel, 720 F.3d 1137, 1145 (9th Cir.
2013) (holding that blood obtained as condition of supervised release is
“property” for purposes for Fed. R. Crim. P. 41 because it is a “tangible
object”); see also A.R.S. §§ 13-3911 (providing that search warrant may issue

1      Relatedly, blood testing is not specifically prohibited in the context
of physical and mental examinations under the civil rules. See Ariz. R. Civ.
P. 35(a) (providing that court may order party “to submit to a physical or
mental examination by a physician or psychologist,” and must specify the
“scope of the examination”).


                                      3
          PAVESTONE LLC, et al. v. HON. WARNER/TROUPE
                      Decision of the Court

for search of “personal property, persons or items”), -105(37) (defining
“property” as “anything of value, tangible or intangible”); State v. Butler,
232 Ariz. 84, 92, ¶ 37 (2013) (describing search warrant as means for
obtaining blood samples in DUI investigations). Further, nothing in A.R.S.
§ 13-3920, which governs law enforcement’s retention of property seized
under a warrant, specifically prohibits disclosure of a blood sample to a
civil litigant. See A.R.S. § 13-3920 (providing for release of seized property
to “the court in which the warrant was issued, or any other court in which
such property or things is sought to be used as evidence”); cf. A.R.S. §§ 13-
610(A)-(F), (I) (providing that bodily substances obtained by correctional or
probation departments for purposes of creating DNA database may be used
only in criminal, juvenile-adjudication, or sexually-violent-person
proceedings, or for law enforcement identification purposes). But § 13-3920
expressly requires a court order before property may be released, and
therefore removes property seized under a warrant from the type of
evidence that may be obtained via civil subpoena:

       All property or things taken on a warrant shall be retained in
       the custody of the seizing officer or agency which he
       represents, subject to the order of the court in which the warrant
       was issued, or any other court in which such property or
       things is sought to be used as evidence.

(Emphases added.)

¶8            Section 13-3920’s requirement for a court order is not a
meaningless procedural hoop—it requires the court to hear all parties
before evidence from a criminal investigation may be released. Plaintiff’s
failure to obtain a court order in this case therefore requires that we grant
relief.2

¶9             We do not decide whether a request for an order under
§ 13-3920 should be granted in this case. We do not decide, for example,
whether Plaintiff’s request to test the blood would qualify as “s[eeking] to
[ ] use [the property] as evidence” for purposes of § 13-3920, whether DPS
is precluded from releasing the blood under § 13-4221, or whether
Plaintiff’s proposed testing is barred by privacy, destructive-testing, or
other concerns.




2      A subpoena is not a court order. Rule 45 specifically acknowledges
the distinction. See Ariz. R. Civ. P. 45(b)(5).


                                       4
         PAVESTONE LLC, et al. v. HON. WARNER/TROUPE
                     Decision of the Court

                              CONCLUSION

¶10           For the reasons set forth above, we accept jurisdiction and
grant relief.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       5